     Case 3:17-cr-00326-RDM Document 59 Filed 11/28/18 Page 1 of 4




                UNITED STATES DISTRICT COURT
          FOR THE MiDDLE DISTRICT OF PENNS\T.VANIA

UNITED STATES OF AMERICA

                            VS-              No.   3:CR-17-326


OMAR SANTIAGO.MUNIZ,
               Defendant

                      STATEtr\{ENT O FDEFENDANT

     1. I understand the nature ofthe charges to which my proposed
plea of guilty to Count 1 of the Indictment filed at Middle District of

Pennsylvania Criminal Number 3:CR-17-326 to be a violation of Title 18,

United States Code, Section 22516) and (e), production and attempted

production of child pornography.

     2.    I further understand that, based solely upon my plea ofguilty,

the Judge could, if he chose, sentence me to the maximum sentence of

imprisonment for 30 years, a fine of 9250,000, or        both. I   further

understand that the Judge could sentence me to a life term of supervised

release which shall be served at the conclusion of and in addition to any

term of imprisonment. I understand that during any period of
supervised release,   I will be under the supervision   of a United States
Probation officer and will be subject to certain conditions which mav
     Case 3:17-cr-00326-RDM Document 59 Filed 11/28/18 Page 2 of 4




restrict my freedom of movement, association, possession of weapons, use

of alcohol or controlled substances, etc. I further understand that
during any period of supervision       I   may be required to participate in

rehabilitative programs and will be required to make routine reports to

the Probation Officer and answer his questions truthfully and to follow

his instructions. I further understand that should I violate any
conditions of supervised release, the Court may revoke my supervised

release and impose a further prison term.

     3. I am       represented by an attorney,           Zak Goldstein,        of

Philadelphia, Pennsylvania; I fully understand that       I   have the right to

be represented by an attorney at every stage ofthese proceedings against

me and, if necessary, one will be appointed to represent me.

     4. I understand that I have the right to plead not guiltyi that I
have the right to be tried by a   jury and at that trial have the right to

assistance ofcounsel; that I have the right to confront and cross-examine

witnesses against mei and that    I   have the right not to be compelled to

incriminate myself. I recognize that I have the right to move to suppress

the evidence against me, to present my own case to the jury, call
witnesses on my behalf and subpoena records in my defense.            I   realize
       Case 3:17-cr-00326-RDM Document 59 Filed 11/28/18 Page 3 of 4




that, by pleading guilty, I am giving up all ofthese rights.

       5. I understand       that if I enter a plea of guilty to Count 1 of the

Indictment, there      will not be a further trial of any kind so that by
pleading guilty, I am waiving the right to a trial.

       6. I      have discussed these matters with my attorney and am

satisfied with his representation of me in these proceedings.

       7   .   No promise, threats or any other inducements of any kind

have been made to me in regard to my plea of guilty, apart from the plea

agreement. I am entering into this plea voluntarily with full knowledge

of what rights    I am giving   up.

       8. I am aware that, by entering a plea of guilty, I am admitting
that what the Government says about me in Count 1 of the Indictment is

true and that I did, in fact, commit the offense with which I am charged.

       9. I understand that if I enter a plea of guilty to Count 1 of the
Indictment, the Court may ask me questions about the offense to which

I   have pleaded, and    if I answer these   questions falsely under oath, my

answers later may be used against me in a prosecution for perjury or false

statement.

       I fully   understand the foregoing statement, consisting of four (4)
     Case 3:17-cr-00326-RDM Document 59 Filed 11/28/18 Page 4 of 4




typewritten pages.


      U
     o                 O-MUNIZ               ZAK GOLDSTEIN
     Defendant                               Counsel for Defendant
             I
